PCIJ_A_17_ChorzowFactory-Indemnities_DEU_POL_1928-09-13_ANX_01_NA_NA_EN.txt. JUDGMENT No. I3.—CHORZOW FACTORY (MERITS) 104

ANNEX TO JUDGMENT No. 13.

J.—DocuMENTS SUBMITTED BY THE AGENT TO THE GERMAN GOVERNMENT :

Contract between the Chancellor of the Reich and the Bayerische,
May 2nd, 1916 (in German). .

Second additional contract between the same Parties, October 21st,
1916 (in German).

Fourth additional contract between the same Parties, December 22nd,
1916 (in German).

Fifth additional contract between the same Parties, March 2oth, 1917
(in German).

Seventh additional contract between the same Parties, November 13th,
1918 (in German).

Application filed by the Bayerische against the German Treasury,
May x4th, 1919 (in German).

Letter from Messrs. Lybrand, Ross Bros. & Montgomery to the
management of the Bayerische (with expert opinion).

Notary’s certificate by Dr. Hermann Miinch, June roth, 1928.
Notary’s certificate by Dr. Robert Henoch, June roth, 1928.

Glossen zur Stichstoff-Industrie, lecture by Dr. N. Caro, January 24th,
1927 (in German).

General Plan of the Piesteritz factory.

Plan of the Reichsstichstoffwerke, Piesteritz.

Panoramic view of the Bayerische Stickstoffwerke, Piesteritz.
General Plan of the Oberschlesische Stickstoffwerke at Chorzéw.
Plan of the Reichsstickstoffwerke, Chorzéw.

Panoramic view of the factories. at Chorzéw.

Glossen zur Stickstof{-Industrie, extract from the Chemische Industrie,
No. 14, April oth, 1927 (in German).

Letter from the Oberschlesische to Dr. Ernst Wolff, Berlin, June roth,
1928 (in German).

Letter from the Bayerische to Dr. Ernst Wolff, Berlin, June 19th,
1928 (in German). °

Annual balance sheets of the Stickstoff Treuhand Gesellschaft, March 31st,
1921, to March 31st, 1928 (in. German).

IT.—DoCUMENTS SUBMITTED BY THE AGENT TO THE POLISH GOVERNMENT:
Application made to the Tribunal at Katowice, in the name of the
Polish Treasury against the Oberschlesische.

Letter from the Bayerische to the State Factories Section of the
Management of the Chorzéw factories, Berlin, July 24th, 1917.

Speech by Deputy Mayer in the Reichstag, November 2nd, 1916.

Letter from the General commanding Sixth Army Corps to the
Reichsstickstoffwerke, Chorzéw, October 2oth, 1916.

Letter to the Management of the Railways, Katowice, June 22nd, 1917.

Letter from the War Ministry to the Kriegsamistelle, Breslau, May 25th,
1918.
JUDGMENT No. I3.—CHORZOW FACTORY (MERITS) 105
Letter from the Oberschlesische to the Bayerische Stickstoffwerke
A.-G., Trostberg, October 14th, 1920.
Description of the factory plant at Chorzéw.
Extract from the Gewerbeordnung für das Deutsche Reich, Berlin, 1912.

Table showing the actual cost of production of 1 Kg. of nitrate in
the Chorzéw factory.

Statement of stores, etc., taken over at the Chorzéw factory, July 3rd,
1922. :

- Application made to the German-Polish Mixed Arbitral Tribunal by
the Bayerische against the Polish State, March 25th, 1925.

Note verbale from the German Government to the Polish Legation,
Berlin, May zïth, 1927.

Judgment of the Tribunal of Katowice in the affair Polish Treasury
4. Oberschlesische, November 12th, 1927.

Letter from Dr. Ernst Wolff, advocate, to the German-Polish Mixed
Arbitral Tribunal, January 6th, 1928.

Letter from the German Minister in Warsaw to M. Jackowski, Octo-
‘ber 24th, 1927.

Letter from the German Minister in Warsaw to M. Jackowski, Octo-
ber 20th, 1927.
